DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cross section of claim 1, line 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 29, line 2, “crankshaft 4” should be --crankshaft 2--.  


Claim Objections
Claim 4 is objected to because of the following informalities:  line 4, “is configured is based on a cone” is grammatically incorrect.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 4 recites “a crankshaft”.  Is this the same crankshaft from claim 1 or a different crankshaft?  Coolant compressor has the same issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, last two lines, recite “which preferably increases from the lower end to the upper end of the mantle surface.”  It is unclear if an increase of inclination angle is being claimed or not.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 2 and 3 recite “which bore preferably runs at a slant to an axis of rotation of the 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 2 and 3 recite "preferably in the form of a resilient wire bracket”.  Is the resilient wire bracket being claimed or not?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Klein et al., U.S. Patent Publication 2010/0074771.

As per claim 1, Klein et al. disclose a lubricant holder (20, 30) [tubular sleeve, pump body] for vertical conveying of lubricant (para [0030]) by means of a crankshaft (10) of a coolant compressor (para [0030]), comprising a sleeve element (20) having a clear cross-section (portion connecting with crankshaft 10) (fig. 9) delimited by an inside wall (near 22, fig. 9), which cross-section extends along a longitudinal axis of the sleeve element (20), from an upper end (21a) to a lower end (22a) of the sleeve 
 	- the inner element (30) is arranged within the clear cross-section (fig. 9) of the sleeve
element (20) with its mantle surface (exterior surface, fig. 9), at least in certain areas,
 	- viewed in the direction from the lower end (22a) to the upper end (21a) of the sleeve
element (20), the lower end (31) of the mantle surface (exterior surface, fig. 9) is disposed in front of its
upper end (32), and
 	- the inner element (30) and the sleeve element (20) can be rotated relative to one
another about the longitudinal axis of the sleeve element (20) (para [0035]) and/or the longitudinal
axis of the inner element (30), wherein the clear cross-section narrows from the
lower end (22a) to the upper end (21a) of the sleeve element (20), at least in a holding
segment (interior surface of 20) intended for holding the inner element (30), wherein the inner element (30) narrows in the region of the mantle surface (exterior surface, fig. 9), from the lower end (31) to the upper end (32) of the mantle surface, and wherein the inside wall (near 22, fig. 9) and/or the mantle
surface has/have at least one groove (24) that runs in spiral shape, wherein the at least one groove (24) has a varying angle of inclination, which preferably increases from the lower end (31) to the upper end (32) of the mantle surface.   
 	Examiner interprets groove (24) shown in fig. 9 has a varying angle of inclination for the same reason Applicant’s angle of inclination varies.  The angle appears to vary so groove width is maintained while spiraling up a frusto-conical shape.  Groove width appears to remain constant in fig. 9.  In other words, as the cone gets closer to its peak the circumference continues to decrease.  For the groove 

As per claim 2, Klein et al. as set forth above, disclose the clear cross-section (fig. 9) of the sleeve element (20) is configured in the form of a truncated cone (fig. 9, the cone shape of the interior of 20 and the exterior of 30 end (cut off) before they reach a sharp peak), at least in its holding segment (interior surface of 20) (para [0026], fig. 9).

As per claim 3, Klein et al. as set forth above, disclose the mantle surface (exterior surface of 30) of the inner element (30) is configured as the mantle surface of a truncated cone (para [0026, 0040, 0042], fig. 9).

As per claim 4, Klein et al. as set forth above, disclose the truncated-cone shape of the holding segment (interior surface of 20) of the clear cross-section (fig. 9) is based on a cone having a first opening angle (Θ1) (fig. E-1), wherein the a truncated-cone shape according to which the mantle surface (exterior surface of 20, fig. 9) is configured is based on a cone having a second opening angle (Θ2) (fig. E-1),
and wherein the absolute difference between the first opening angle (Θ1) and the second opening angle (Θ2) is less than or equal to 10°, preferably less than or equal to 5°, particularly preferably equal to 0°.  
	Klein et al. is silent on the angles being different.  Examiner interprets the absolute difference between the two angles is 0°.

    PNG
    media_image1.png
    499
    366
    media_image1.png
    Greyscale


As per claim 5, Klein et al. as set forth above, disclose the inner element (30) has at least one projecting wing and/or a fastening element (33) [radial housing] (fig. 9), preferably an eye, for a fixation means (33), in the region of the lower end (31) of the mantle surface.

As per claim 6, Klein et al. as set forth above, disclose the inner element (30) is produced from a material, preferably a plastic (para [0037]), having a density that is less than the density of the lubricant.

As per claim 7, Klein et al. as set forth above, disclose a coolant compressor (para [0001]) having a compressor housing (1) that can be hermetically encapsulated (para [0030]), an electrical drive unit (para [0035]) arranged in a housing interior of the compressor housing (1), comprising a rotor (6)
and a stator (5), a crankshaft (10) connected with the rotor (6) in torque-proof manner (para [0032]),
as well as a piston/cylinder unit (para [0030]) arranged in the housing interior, which unit
comprises a piston movably mounted in a cylinder (3) of the piston/cylinder unit
(para [0032]), which piston can be driven by the crankshaft (10) for compression of coolant,
 	wherein the coolant compressor (3) has the lubricant holder (20, 30) according to
claim 1 that is in the operating state, so as to convey lubricant out of a lubricant
sump (4) formed in a bottom region (para [0030]) of the compressor housing (1), by way of the
crankshaft (10).

As per claim 8, Klein et al. as set forth above, disclose the sleeve element (20) of the lubricant holder (20, 30) is connected with the crankshaft (10) in torque-proof manner (para [0032]).

As per claim 9, Klein et al. as set forth above, disclose the crankshaft (10) has a bore (near 40) fig. 9, which bore preferably that runs at a slant to an axis of rotation of the crankshaft (2), preferably at least in certain areas, which bore stands in a fluidic connection with the clear cross-section (fig. 9) of the sleeve element (20), wherein the inner element (30) projects into the bore (27) (fig. 9).


Allowable Subject Matter

Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a lubricant holder for vertical conveying of lubricant by means of a crankshaft of a coolant compressor, including a sleeve element, the lubricant holder furthermore including an inner element that has a mantle surface that extends along a longitudinal axis of the inner element, the inner element and the sleeve element can be rotated relative to one another about the longitudinal axis of the sleeve element or the longitudinal axis of the inner element, the inner element can be moved with reference to the longitudinal axis (6) of the sleeve element.  Additionally, wherein a fixation means configured as a spring element, preferably in the form of a resilient wire bracket, is provided, with which the inner element is connected with a stator or other components of the coolant compressor, essentially in torque-proof manner.  For these reasons, in conjunction with the rest of the structure as claimed in claims 1 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654